DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claim(s):

5. (Currently Amended) The system of claim [[2]] 1, wherein the web server, the CAG, and the client device are in communication via the Internet.

Allowable Subject Matter
Claims 1 and 3-29 are allowed.

Claims 1 and 3-29 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to reach the claimed combination as recited.  The closest reference “Curing Management of Early-Age Concrete at Construction Site Using Integrated Wireless Sensors”, Lee et al. or “Real-Time Environmental Emission Monitoring on Construction Sites”, Gadeke et al. does not disclose or suggest the improvement of the instant application comprising the combination as claimed, wherein a trigger condition stored in a database including a trigger sensor identifier, a trigger threshold for sending a notification to the client device if any of the measurement records contain the measurement sensor identifier matching and/or exceeds the trigger sensor identifier in the trigger condition during progression of construction of a construction site, wherein floorplans of the site change over time to reflect 

Instead, Lee et al. disclose investigation of curing temperature management of in-place concrete during early ages through the application of an integrated WSN both in an indoor test and a field experiment; while Gadeke et al. disclose a WSN design for monitoring environmental emissions on construction sites in real-time for structural performance and health.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864